NIX, Judge:
This is an original proceedings filed by the petitioner, Eddie Marlin Goforth, who seeks an order of this Court granting a casemade at public expense and allowing his appeal to be filed out of time, in accordance with Senate Bill #152.
From the petition herein filed, it appears that the petitioner was sentenced to 15 years in the penitentiary from Oklahoma County District Court case #29059; but does not state the crime. Petitioner was represented by counsel of his own choice, employed throughout the proceedings. He states in his petition that Notice of Intent to Appeal was given, however, he or his family did not raise the funds for a case-made or for the attorney to perfect the appeal. After the time for appeal had expired, the petitioner filed a request for a casemade at public expense in the District Court of Oklahoma County — which was denied.
This Court is of the opinion that the facts in this cause do not warrant a case-*1002made at public expense, as the petitioner was not denied any Constitutional rights, he merely failed to take advantage of them in apt time. Writ denied.
BUSSEY, P. J., and BRETT, J., concur.